Citation Nr: 0907138	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for epididymitis.

2.	Entitlement to service connection for a bilateral eye 
disorder.

3.	Entitlement to service connection for a wool allergy.

4.	Entitlement to an initial compensable evaluation for a 
perforated left ear drum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and August 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

The veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a wool 
allergy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	There is no competent medical evidence establishing that 
the veteran is currently diagnosed with epididymitis.

2.	There is no competent medical evidence establishing that 
the veteran is currently diagnosed with an eye disorder 
for VA purposes that is etiologically related to his 
active service.

3.	The veteran is currently receiving the maximum rating 
available for a perforated left ear drum, and factors 
warranting extraschedular consideration are neither shown 
nor alleged.


CONCLUSIONS OF LAW

1.	Epididymitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.	An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.	The criteria for an initial compensable evaluation for 
service-connected perforation of the left ear drum have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2005.  
The RO's August 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with the claims 
file.  Post-service treatment records and reports from Dr. 
McMinn of Omaha, Nebraska, have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  The veteran 
was afforded VA examinations in June 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's epididymitis claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record to 
indicate that the veteran suffers from epididymitis.  As 
such, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.





Analysis

I.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Epididymitis

With respect to the veteran's claim of service connection for 
epididymitis, the Board observes there is no competent 
medical evidence that he currently suffers from epididymitis.  
Private treatment records indicate the veteran sought 
treatment for testicular pain in March 2001.  While records 
indicate the tail of the veteran's epididymis was tender 
bilaterally, no diagnosis of epididymitis was rendered.  

Without a diagnosis of a current disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

Thus, the Board finds that there is no competent medical 
evidence the veteran currently suffers from epididymitis.  
The veteran has produced no competent medical evidence or 
opinion in support of his claim that he suffers from such a 
disorder.  Therefore, the claim for service connection must 
be denied.

Bilateral Eye Disorder

The veteran maintains he currently suffers from a bilateral 
eye disorder that is etiologically related to active.  He 
essentially argues that, after entering service, he began 
developing blurred vision, causing headaches and requiring 
the use of eyeglasses.
	
The Board notes that a December 1971 Report of Medical 
Examination, completed upon the veteran's separation from 
active service, indicates visual acuity of 20/20 in the right 
eye and 20/30 in the left.  No other disability of the eye 
was noted.  For purposes of entitlement to benefits, the law 
provides that refractive errors of the eyes are developmental 
defects and not disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including astigmatism, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

A review of the medical evidence of record indicates the 
veteran does not suffer from an eye disorder other than 
compound hyperopic astigmatism for which service connection 
may be granted.  See June 2007 VA  Eye Examination.  As such, 
without a diagnosis of a disability for VA purposes, the 
Board cannot grant service connection.  As discussed above, 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich, 
supra.

In sum, the Board finds that there is no evidence of a 
current diagnosis of a bilateral eye disability for VA 
purposes.  The evidence included in the record indicates the 
veteran suffers from compound hyperopic astigmatism, which is 
a congenital defect that may not be granted service-
connection absent the occurrence of a superimposed disease or 
injury during service.  There being no evidence of such a 
disease or injury during service, the veteran's claim must be 
denied.

II.	Increased Initial Evaluation 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected perforation of the left ear 
drum is currently evaluated as noncompensable pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2008).  The veteran 
contends his left ear disorder warrants a compensable 
evaluation.  However, the Board observes a noncompensable 
evaluation is the only rating available under Diagnostic Code 
6211.  Consequently, the veteran is not entitled to an 
increased or compensable rating for this disability under the 
schedular criteria.  Furthermore, the Board observes the 
veteran does not suffer from hearing loss of the left ear 
related to his service-connected of the left ear drum that 
would warrant a compensable evaluation.  See generally 
38 C.F.R. § 4.85 (2008).

As a final note, the Board has contemplated whether the case 
should be referred for extra-schedular consideration. An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence, nor has the veteran asserted, that his 
service-connected perforation of the left ear drum presents 
such an unusual or exceptional disability picture so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service- connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002). Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for epididymitis is denied.

Service connection for a bilateral eye disorder is denied.

An initial compensable evaluation for perforation of the left 
ear drum is denied.


REMAND

The veteran is seeking service connection for a wool allergy, 
claimed as a "wool condition".  Specifically, he asserts 
that he had never worn wool prior to entering active service, 
and began suffering from a wool allergy almost immediately 
after service entrance.  

The Board observes the veteran was afforded a VA examination 
for his wool allergy in June 2007.  While the VA examiner 
opined on whether the veteran's wool allergy preexisted his 
active service, no opinion was rendered on in-service 
aggravation of the veteran's allergy.  VA's duty to assist 
includes obtaining thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  As such, on remand, the veteran should 
be afforded a VA examination to determine whether (1) his 
wool disorder clearly and unmistakably pre-existed active 
duty service; and (2) if so, whether there is clear and 
unmistakable evidence that the veteran's disorder was not 
aggravated beyond its normal progression by the veteran's 
active duty service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his current wool allergy.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  After 
reviewing the record, including the 
veteran's service treatment records, 
examining the veteran, and performing 
any medically indicated testing, the 
examiner is asked to provide an opinion 
as to the following:

a.	Does the record contain clear and 
unmistakable (obvious and 
unambiguous) evidence that the 
veteran's current wool allergy 
pre-existed his active duty 
service? 

b.	If, and only if, question (a) is 
answered in the affirmative, does 
the record contain clear and 
unmistakable (obvious and 
unambiguous) evidence that the 
veteran's wool allergy did not 
undergo a permanent increase in 
severity during service?  If the 
veteran's wool disorder did 
permanently increase in severity 
during active service, the 
examiner should then provide an 
opinion as to whether this 
increase in severity is due to the 
natural progress of the disorder, 
or in the alternative, is due to 
the circumstances of the veteran's 
military service.

A detailed rationale should be 
provided for all opinions, including 
a discussion of the evidence used to 
reach the requested opinions.  If any 
requested opinion cannot be provided 
without invoking processes related to 
guesses or based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


